Citation Nr: 0407201	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  00-17 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Air 
Force from June 1970 to April 1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 decision by the RO.  

The undersigned Member of the Board has been designated to 
make the final disposition of this proceeding for VA.  



FINDINGS OF FACT

1.  The veteran is shown to have died in September 1993 as 
the result of coronary artery disease.  

2.  The veteran did not manifested a heart disorder or 
related condition until many years after his period of active 
service.  

3.  The fatal coronary artery disease is not shown to have 
been due to any event in the veteran's period of service.  

4.  The veteran is not shown to have a service-connected 
disability that either caused or contributed materially in 
producing or hastening his demise.  



CONCLUSION OF LAW

1.  The veteran's disability manifested by coronary artery 
disease was not due to disease or injury that was incurred in 
or aggravated by his active service; nor may it be presumed 
to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312, 3.313 (2003).  

2.  A service-connected disability did cause or contribute 
substantially or materially in producing the veteran's death.  
. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 
3.313 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Factual Background

The veteran served on active duty in the United States Air 
Force from June 1970 to April 1974.  

There is no record of hypertension, coronary artery disease 
or PTSD in the veteran's service medical records.  The 
veteran indicated that he had a history of high blood 
pressure on his entrance physical examination, dated in 
October 1969, but reported to the examiner that he was not on 
any medications.  His blood pressure was noted to be that of 
132/84.  

The veteran subsequently denied a history of blood pressure 
problems on his exit physical examination, dated in March 
1974, and rated his health as "good."  His blood pressure 
was noted to be that of 140/84.  There are no other blood 
pressure measurements in his service medical records.  

The private medical records dated from December 1981 to May 
1993 from John M. Shima, M.D., indicate that he diagnosed the 
veteran with hypertension in January 1987.  

Dr. Shima's records dated in December 1985, indicate that the 
veteran's father died at age 46 of a heart attack; that there 
was a strong family history of early death from heart disease 
in males on his father's side of the family; and that two of 
the veteran's brothers had high blood pressure.  

Dr. Shima's records further indicate that, in December 1985, 
the veteran denied any psychiatric hospitalization or 
consultation.  He reported to Dr. Shima that he had been 
under significant stress for the past couple of years, but 
attributed that to starting a new business and his wife 
undergoing a recent job investigation and firing/rehiring 
lawsuit.  The veteran reported that, during this crisis time 
with his wife, he did have a sleeping disorder and took some 
medication, but only for a short period of time.  

In January 1987, Dr. Shima's records indicate that the 
veteran was diagnosed with hypertension and placed on 
medication subsequent to undergoing dental surgery where his 
blood pressure went up to 240/120.  

In July 1987, Dr. Shima's medical records indicate that the 
veteran acted strangely at home one weekend, becoming angry 
and storming out of the house and saying some things that 
seemed irrational.  The veteran spoke to a mental health 
counselor and revealed that he had been working 10-12 hours a 
day, seven days a week, without a vacation for two years.  

The veteran agreed with the mental health counselor that the 
problem stemmed from his work schedule.  The veteran 
indicated he was depressed and had some other stresses in his 
life as well, but denied problems sleeping or eating.  His 
blood pressure was noted to be 150/90 and under borderline 
control.  

The Certificate of Death indicates that the veteran died in 
September 1993. The immediate, and only, cause of death was 
reported as being coronary artery disease.  

In June 1999, the RO received the appellant's claim of 
service connection for the cause of the veteran's death.  
This claim was denied in a June 1999 RO decision on the basis 
that it was not well grounded.  The RO notified the appellant 
of its decision by letter in June 1999 and enclosed a copy of 
the decision.  

In September 1999, the RO received the appellant's Notice of 
Disagreement (NOD) with its decision. The appellant asserted 
that the veteran died from delayed stress from the Vietnam 
War.  She stated that, when she met the veteran in 1977, he 
had dreams from which he awoke screaming about someone who 
was about to kill him.  

In an July 2000 Statement of the Case, the RO informed the 
appellant that it had  reviewed all the evidence in the 
claims folder and determined that the the existing evidence 
failed to establish a relationship between the veteran's 
military service and his death as a result of coronary artery 
disease.  

The RO determined that there was no basis in the available 
evidence to show that the coronary artery disease was related 
to a disability incurred in service. Further, and in light of 
the appellant's assertions that the veteran's coronary artery 
disease was aggravated or caused by PTSD, the RO stated that 
the appellant had failed to send medical evidence of any 
psychiatric treatment the veteran received or evidence 
relating the veteran's coronary artery disease to the claimed 
PTSD.  

In response, on a VA Form 9 dated in August 2000, the 
appellant merely reiterated her assertions that the veteran 
had high blood pressure prior to enlistment and had passed 
away due to high blood pressure and a heart attack from 
delayed stress due to the Vietnam War.  

In a November 2000 RO hearing, the appellant's representative 
noted that the veteran reported a history of high blood 
pressure on his entrance physical examination in October 
1969.  The appellant testified that the veteran had high 
blood pressure and was on medication when she met him in 
1977, however she was unclear as to how long the veteran had 
been taking medication, the name of the medication or his 
treating physician.  

The appellant further testified that the veteran was 
discharged from active duty at Elmendorf Air Force Base, 
Alaska; that he later worked at Forks Community Hospital, WA, 
for some time before returning to Alaska; and that he might 
have been treated for hypertension at the Veterans 
Administration Medical Center (VAMC) Anchorage, AK, hospital.  

As a result of the hearing, the RO requested medical records 
on the veteran from Elmendorf Air Force Base, AK, and the 
VAMC, Anchorage, AK for the period between his discharge and 
1977 when he met the appellant.  

In an April 2002 letter, the RO informed the appellant of the 
Veterans Claims Assistance Act of 2000 (VCAA) and of its duty 
to notify her about her claim and of its duty to assist her 
in obtaining evidence for her claim. The RO notified the 
appellant of what evidence they had, what evidence the 
appellant needed to substantiate her claim, and what evidence 
VA would obtain.  

The RO also notified her of what information or evidence was 
still needed from her, particularly medical evidence showing 
the veteran was treated for hypertension from the time of his 
discharge from active duty. The RO furnished the appellant 
release forms for her completion and signature, in order to 
assist her in requesting pertinent documents.  

In a July 2002 response to that letter, the appellant stated 
that she requested the RO to obtain records from Elmendorf 
Air Force Base, AK and attached a signed release.   She also 
reiterated that the veteran's stress and elevated blood 
pressure led to his heart attack and death, and that he 
suffered all his life from PTSD.  

In a February 2003 Supplemental Statement of the Case, the RO 
informed the appellant that there was a negative response to 
their search for medical records from Elmendorf Air Force 
Base and VAMC Anchorage, AK.  In other words, there were no 
records on the veteran having been treated at either of those 
locations.

The RO also informed her that it had reviewed all the 
evidence in the claims folder and determined that, despite 
the appellant's assertions, the veteran died as a result of 
coronary artery disease that was unrelated to his military 
service; that there was no evidence of coronary artery 
disease or hypertension until many years after service; and 
there was no evidence of PTSD in any of the veteran's service 
or post-service medical records.  


II. Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).  The VCAA and the implementing 
regulations pertinent to the issues on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and her representative of which portion of the 
evidence is to be provided by her and which part VA would 
attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
July 2000 Statement of the Case, and in an April 2002 letter, 
the RO has notified her of the evidence needed to 
substantiate her claim.

The RO has also made reasonable efforts to assist the 
appellant in obtaining evidence for her claim, to include 
requesting that she furnish completed and signed medical 
release forms, so that the VA could assist her in obtaining 
pertinent medical evidence.  The RO requested medical records 
from the sources as identified by the appellant; however, the 
responses were negative for any records on the veteran.  

Additionally, the RO has provided the appellant with the 
opportunity for a hearing at the RO which was held in 
November 2000 and a hearing which was held before the 
undersigned Veterans Law Judge at the RO in July 2003.  

The Board has considered the lack of a medical opinion 
regarding the etiology of the veteran's hypertension and its 
relationship, if any, to the veteran's service and more 
specifically to his death.  

In light of the fact that there is no evidence of 
hypertension or coronary artery disease while in service or 
for many years thereafter, the Board finds that there is no 
reasonable possibility that obtaining a medical opinion would 
aid in substantiating the appellant's claim of service 
connection for hypertension.  

Further, such a medical opinion relating the veteran's 
hypertension back to his period of service over 19 years 
earlier without any other independent objective evidence, 
would be speculative, at best.  See the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A § 5103A (West Supp. 2002), 
codified at 38 C.F.R. § 3.159 (2003) and its implementing 
regulations published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001).  
 
In that regard, the Board is unaware of any additional 
evidence that is available in connection with this appeal.  
Accordingly, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist.  38 
U.S.C.A. § 5103A (West Supp. 2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases if they are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service- 
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The veteran served on active duty from June 1970 to April 
1974.  During his lifetime, service connection was not in 
effect for any disability.  He died in September 1993, many 
years after his active duty.

The veteran's September 1993 Death Certificate shows that the 
immediate and sole cause of death was coronary artery 
disease.  The claim file also contains private medical 
records indicating that though there are elevated blood 
pressure readings as early as 1982 in the record, but the 
veteran was not formally diagnosed with or treated for 
hypertension until January 1987.  

There is no diagnosis or treatment of hypertension during 
active service.  The veteran reported a history of high blood 
pressure on his entrance physical; however, even if it were 
accepted that there was pre-existing hypertension, there is 
no evidence that it was aggravated during service.  

Likewise, there is no medical evidence whatsoever, in either 
the service medical records or post-service medical records, 
that tends to relate the veteran's hypertension or coronary 
artery disease to any event during the period of his active 
duty.  Nor is there any medical evidence that the veteran was 
ever diagnosed with or treated for PTSD as a result of his 
military service.  

The veteran's medical records indicate that he suffered from 
depression and stress; however, he was never diagnosed with 
PTSD.  Nor had the veteran himself ever related his stress 
back to his active duty service.  Rather, he attributed it 
primarily to his job, long hours, lack of a vacation for over 
two years, his wife's job investigation and associated 
lawsuit and other post-service events.  

Moreover, there is no indication in any of Dr. Shima's 
records, who treated the veteran for over 12 years, that he 
ever suffered from PTSD or other acquired psychiatric 
disorder due to service.  

Thus, the appellant's lay assertions that the veteran died 
from a heart attack and high blood pressure due to delayed 
stress from the Vietnam War, without more, are wholly 
unsubstantiated by the record.  While a claimant is capable 
of providing evidence of symptomotology, a lay person is 
generally not capable of opining on matters requiring medical 
knowledge, such as the condition causing or aggravating the 
symptoms. Routen v. Brown,  10 Vet. App. 183 (1997).  

The Board concludes that the weight of the credible evidence 
demonstrates that the underlying cause of death (coronary 
artery disease) was not caused by any disability incurred in 
service or otherwise related to service.  The underlying 
cause of death is nonservice-connected, and the requirements 
of service connection for the cause of the veteran's death 
have not been met.  

As the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



